Case 3:12-cv-00137-GMG Document 21 Filed 08/13/21 Page 1 of 2 PageID #: 346


                   UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF WEST VIRGINIA
Cheryl Dean Riley          OFFICE OF THE CLERK OF COURT               Michelle Widmer-Eby
Clerk of Court                  POST OFFICE BOX 471                     Chief Deputy Clerk
                           WHEELING, WEST VIRGINIA 26003
                                   (304) 232-0011
                               Facsimile (304) 233-2185

                             August 13, 2021

Via CM/ECF
Patrick Morrisson
c/o Stephen G. Skinner
Skinner Law Firm
PO Box 487
Charles Town, WV 25414

Via CM/ECF
Bank of America, N.A.
c/o Carrie Goodwin Fenwick
Goodwin & Goodwin, LLP
PO Box 2107
Charleston, WV 25328-2107
and
Victoria L. Wilson
Samuel I White, PC
601 Morris Street
Suite 400
Charleston, WV 25301

        In Re: Morrisson v. Bank of America, N.A.
               Civil Action No. 3:12-cv-137

Dear Mr. Morrisson and Bank of America, N.A.,

      I have been contacted by Chief Judge, Gina M. Groh, who presided over the above-
mentioned case. Judge Groh informed me that it has been brought to her attention that
while she presided over the case, her husband owned stock in Bank of America. Her


500 West Pike Street, Room 301         P.O. Box 1518         217 W. King Street, Room 102
Clarksburg, WV 26302                 Elkins, WV 26241              Martinsburg, WV 25401
(304) 622-8513                        (304) 636-1445                       (304) 267-8225
Case 3:12-cv-00137-GMG Document 21 Filed 08/13/21 Page 2 of 2 PageID #: 347

husband’s ownership of the stock neither affected nor impacted her decisions in this case,
which was remanded to the Circuit Court of Jefferson County, West Virginia, on March
26, 2013. However, her husband’s stock ownership would have required recusal under
the Code of Conduct for United States Judges, and thus, Judge Groh directed that I notify
the parties of the conflict.

       Advisory Opinion 71, from the Judicial Conference Codes of Conduct
       Committee, provides the following guidance for addressing
       disqualification that is not discovered until after a judge has participated
       in a case:

                     [A]judge should disclose to the parties the facts bearing on
       disqualification as soon as those facts are learned, even though that may
       occur after entry of the decision. The parties may then determine what
       relief they may seek and a court (without the disqualified judge) will
       decide the legal consequence, if any, arising from the participation of
       the disqualified judge in the entered decision.

       Although Advisory Opinion 71 contemplated disqualification after a Court of
Appeals oral argument, the Committee explained “[s]imilar considerations would apply
when a judgment was entered in a district court by a judge and it is later learned that the
judge was disqualified.” With Advisory Opinion 71 in mind, you are invited to respond
to Judge Groh’s disclosure of a conflict in this case. Should you wish to respond, please
submit your response in writing by filing it on the docket of this case on or before August
27, 2021. Any response will be considered by another judge of this court without the
participation of Judge Groh.

                             Sincerely,




                             Cheryl Dean Riley,
                             Clerk of Court




500 West Pike Street, Room 301          P.O. Box 1518             217 W. King Street, Room 102
Clarksburg, WV 26302                  Elkins, WV 26241                  Martinsburg, WV 25401
(304) 622-8513                         (304) 636-1445                           (304) 267-8225
